DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Remarks
This is a reply to the Arguments filed on 11/10/2021, in which, claims 1-21 remain pending in the present application with claims 1, 8, and 15 being independent claims, and remainder are dependent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 11/10/2021 with respect to the finality of the Final Office Action, mailed on September 10, 2021, have been fully considered and are persuasive. The prosecution is reopened. 
Applicant's arguments filed on 11/10/2021 with respect to Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are not persuasive.
On pages 8-9, Applicant argues that “Applicant respectfully submits, however, that Li does not disclose or suggest "determining ... a target rate for a portion of the video file based on the level of summarization indicated by the user input." Rather, Li 
In response, Examiner respectfully submits that Cok does cure the deficiencies of Li. Li discloses that system could provide user different level of summarization to choose wherein additional information may be added with the summarization level information (see Li, paragraph [0079]: “With different levels of summarization built on top of the detected events, the system may provide the user with varying levels of summaries according to their demands … the summary may be enriched further by additional information that may be added by the service provider”) and Cok discloses how to determine a target frame rate for different portions of video file (see Cok, paragraph [0032]: “The determination of the effective frame rate can be made in several ways. It can be arbitrarily set for different portions of an image sequence to a desired rate depending upon a priori knowledge of the scene, its components, and the desired effect. A second technique that might be employed is to automatically analyze portions of the image sequence frames to calculate the effective frame rate for that portion and use that effective frame rate”). Thus, as discussed above, the combination teachings of 
On page 9, Applicant argues that “Moreover, applicant respectfully submits that Li also does not disclose or suggest "identifying ... a subset of frames included in the portion of the video file to be removed based on the target rate for the portion of the video file." Rather, paragraph [0072] of Li describes a slow motion replay detection module in which "[t]he system detects if a slow motion replay has occurred," "[t]he system will capture the replays of plays, the same as the typical non-slow motion replay (full speed), if the same type of camera angles are used," and "[t]he resulting summary may include one or more of the different selections of the aforementioned options, as desired. For example, the resulting summary may have the slow-motion replays removed. These options may likewise be user selectable." (Li, paragraph [0072].) That is, this portion of Li merely describes the detection of a slow motion replay as relating to an important event for use with the summarization of a sports video. The slow motion replay in the video in Li is not identified for removal "based on the target rate for the portion of the video file," as recited in applicant's independent claim 1.”
In response, Examiner respectfully submits that Cok does cure the deficiencies of Li.  Cok discloses a way to determine target frame rate i.e. effective frame rate for different portions of video file (see Cok, paragraph [0032]: “The determination of the effective frame rate can be made in several ways. It can be arbitrarily set for different portions of an image sequence to a desired rate depending upon a priori knowledge of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li (US 20030081937 A1, hereinafter referred to as “Li”) in view of Gupta et al. (US 20120173487 A1, hereinafter referred to as “Gupta”), and further in view of Cok (US 20030016750 A1, hereinafter referred to as “Cok”).
Regarding claim 1, Li discloses a method for editing videos, the method comprising: 

determining, using the hardware processor, a target rate for a portion of the video file based on the level of summarization indicated by the user input (see Li, paragraph [0079]: “With different levels of summarization built on top of the detected events, the system may provide the user with varying levels of summaries according to their demands … the summary may be enriched further by additional information that may be added by the service provider”);
identifying a subset of frames included in the portion of the video file to be removed based on the target rate for the portion of the video file (see Li, paragraph [0072]: “The play segments detected may be identified with multiple characteristics, namely, slow motion replay-only segments, play only segments without slow motion replay segments, and slow motion replay that include associated full speed segments. The resulting summary may include one or more of the different selections of the aforementioned options, as desired. For example, the resulting summary may have the slow-motion replays removed. These options may likewise be user selectable”); and 
generating the modified video file as the video file with the subset of frames removed from the portion of the video file (see Li, paragraph [0039]: “A summarization of the video is created by including a plurality of video segments, where the 
Regarding claim 1, Li discloses all the claimed limitations with the exception of receiving, from the user device, a user input that indicates a level of summarization to be applied to the video file to generate a modified video file; wherein the first target rate is lower than the playback frame rate; and wherein an effective frame rate for the portion of the video file with the subset of frames removed is the target rate.
Gupta from the same or similar fields of endeavor discloses receiving, from the user device, a user input that indicates a level of summarization to be applied to the video file to generate a modified video file (see Gupta, paragraph [0025]: “FIG. 2 is an illustration of an interactive summarization user interface 200 ...  The server may perform local document summarizing on the user appliance if the user authorizes the process” and paragraph [0027]: “user can select the level of summarization he wishes to extract from the source document”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the teachings as in Gupta with the teachings as in Li.  The motivation for doing so would ensure the system to have ability to use the interactive summarization user interface disclosed in Gupta to allow user to select the level of summarization on user device thus receiving a user input that indicates a level of summarization to be applied to the video file to generate a modified video file from the user device in order to allow the user to select a qualitative level of summarization to apply to the received video to generate the summarized video via user interface.
 claim 1, the combination teachings of Li and Gupta as discussed above disclose all the subject matter of the claimed invention with the exceptions of wherein the first target rate is lower than the playback frame rate; and wherein an effective frame rate for the portion of the video file with the subset of frames removed is the target rate.
Cok from the same or similar fields of endeavor discloses wherein the first target rate is lower than the playback frame rate (see Cok, paragraph [0020]: “the effective frame rate is less than the original frame rate, the reduction in frames can be readily accomplished by deleting frames”); and
wherein an effective frame rate for the portion of the video file with the subset of frames removed is the target rate (see Cok, paragraph [0032]: “An effective frame rate motion imaging sequence can be created and presented to viewers even if it was initially acquired at a variable frame rate rather than a fixed rate. When processed or manipulated, the same process of determining effective frame rates can be undertaken; frames are interpolated or removed as desired and the appropriate meta-data created and associated with the corresponding frames”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the teachings as in Cok with the teachings as in Li and Gupta. The motivation for doing so would ensure the system to have ability to use the system and method disclosed in Cok to change playback speed by reducing in frame in an original video and determine an effective frame rates by interpolating or removing desired number of frames thus making the target rate is lower than the playback frame rate by not including some of the video frames and removing a subset 
Regarding claim 2, the combination teachings of Li, Gupta, and Cok as discussed above also disclose the method of claim 1, wherein the user input that indicates the level of summarization to be applied to the video file is received via a user interface presented on the user device (see Gupta, paragraph [0027]: “a percentage-based summarization scale 215 is provided within interface 200. Summarization scale 215 enables a user to pre-select a percentage of summarization for a document. Scale 215 may be graduated from 0% to 100% and a slider button on the scale may be manipulated to set a specific percentage”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Li, Gupta, and Cok as discussed above also disclose the method of claim 2, wherein the user input that indicates the level of summarization to be applied to the video file is received via a slider presented on the user interface (see Gupta, paragraph [0027]: “user can select the level of summarization he wishes to extract from the source document. The level is selected via the use of a percentage slider bar to indicate a percentage level of desired summarization”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Li, Gupta, and Cok as discussed above also disclose the method of claim 1, further comprising receiving an 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Li, Gupta, and Cok as discussed above also disclose the method of claim 4, wherein the indication of the audio content item is received via a selection of the audio content from a group of suggested audio content items that have been identified, using the hardware processor, as suitable for the modified video file (see Li, paragraph [0077]: “the level of the audio may be used as a basis for the modification of the duration of a particular play segment. For example, if a particular play segment has a high audio level then the boundaries of the play segment may be extended. This permits a greater emphasis to be placed on those segments more likely to be exciting. For example, if a particular play segment has a low audio level then the boundaries of the play segment may be contracted. This permits a reduced emphasis to be placed on those segments less likely to be exciting. It 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Li, Gupta, and Cok as discussed above also disclose the method of claim 1, further comprising receiving an indication of a visual effect to be applied to the modified video file, wherein generating the modified video file comprises applying the visual effect to frames of the video file (see Li, paragraph [0064]: “a play may be characterized by low-level features such as the field colors and their spatial patterns, scene-cuts”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Li, Gupta, and Cok as discussed above also disclose the method of claim 1, further comprising determining a second target rate for a different portion of the video file based on the level of summarization indicated by the user input, wherein the modified video includes a second subset of the frames at the second target rate (see Cok, paragraph [0024]: “an original sequence is captured at 24 frames per second but has effective rates of 24, 32, and 48 for different portions of the image sequence”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 8 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Li, Gupta, and Cok as discussed above also disclose a system for editing videos, the system comprising: 
a hardware processor (see Li, paragraph [0084]: “Summary segments are made available to the Post-Processing module by The Extraction of Summary Segments module which processes the input video program according to the description”).
Claim 9 is rejected for the same reasons as discussed in claim 2 above.
Claim 10 is rejected for the same reasons as discussed in claim 3 above.
Claim 11 is rejected for the same reasons as discussed in claim 4 above.
Claim 12 is rejected for the same reasons as discussed in claim 5 above.
Claim 13 is rejected for the same reasons as discussed in claim 6 above.
Claim 14 is rejected for the same reasons as discussed in claim 7 above.
Claim 15 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Li, Gupta, and Cok as discussed above also disclose a non-transitory computer-readable medium containing computer executable instructions (see Gupta, Fig. 1, Web Server (WS) 110 executes summarization software (SSW) 111).
The motivation for combining the references has been discussed in claim 1 above.
Claim 16 is rejected for the same reasons as discussed in claim 2 above.
Claim 17 is rejected for the same reasons as discussed in claim 3 above.
Claim 18 is rejected for the same reasons as discussed in claim 4 above.
Claim 19 is rejected for the same reasons as discussed in claim 5 above.
Claim 20 is rejected for the same reasons as discussed in claim 6 above.
Claim 21 is rejected for the same reasons as discussed in claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484